157 S.E.2d 4 (1967)
271 N.C. 576
STATE
v.
Jerry Delfred JARRETT.
No. 272-D.
Supreme Court of North Carolina.
October 11, 1967.
Certiorari Denied October 9, 1967.
*5 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. James Bullock, for the State.
William L. Stagg, Charlotte, for defendant.
Certiorari Denied October 9, 1967. See 88 S.Ct. 128.
PER CURIAM.
Defendant contends it was prejudicial error to allow a photograph of an alleged accomplice to be admitted into evidence.
Upon admission of the photograph in evidence, the court instructed the jury that it was admitted for the purpose of corroboration, if it did, and was not admitted as evidence against the defendant and the jury should not so consider it. The State offered, *6 without objection, plenary evidence that there was an accomplice present. Before the photograph was offered into evidence, the witness Thomas C. Dutton, without objection, gave a detailed description of the alleged accomplice. The defendant's attorney later elicited a partial description of him from other witnesses on cross-examination.
Conceding, arguendo, that the photograph was immaterial and irrelevant, its admission was cured when evidence of like import was admitted before and after the admission of the photograph. Wood v. Michigan Millers Fire Insurance Co., 245 N.C. 383, 96 S.E.2d 28; Hall v. Atkinson, 255 N.C. 579, 122 S.E.2d 200.
Defendant also assigns as error the admission into evidence of certain bank bags as exhibits.
The exhibits were sufficiently identified by the witness and offered into evidence at the proper time, State v. Eagle, 233 N.C. 218, 63 S.E.2d 170, and any object which has a relevant connection with the case is admissible in evidence. State v. Macklin, 210 N.C. 496, 187 S.E. 785. The testimony relative to the bank bags tends to show some evidence of possession by the defendant of the fruits of the crime. However, the record does not reveal that the bags were found in the possession of defendant when apprehended. This would seem to be favorable rather than prejudicial to defendant. On the other hand, there was ample evidence, aside from that relating to the bank bags, to support the charges of armed robbery and kidnapping.
Neither was there prejudicial error in admitting the testimony of the witness, Mrs. Cashion, that the bank bags offered in evidence looked similar to the ones she had seen on the night of the alleged crime.
In the case of State v. Macklin, supra, the Court said:
"The only other exception was to the admission of the shotgun as an exhibit in the case. It was competent to show the possession of a shotgun by defendant about the time of the homicide, and it was testified that the one found in his room was like the one with which he had been seen on the night the deceased was shot. This exception cannot be sustained."
A pertinent rule of law applicable to all of defendant's exceptions is stated in State v. Downey, 253 N.C. 348, 117 S.E.2d 39, as follows:
"It is a well settled rule in North Carolina that the burden is upon the appellant to show prejudicial error amounting to a denial of some substantial right and in the absence of such showing there is no reversible error. Kennedy v. James, 252 N.C. 434, 113 S.E.2d 889."
Defendant having failed to show prejudicial error in the trial below, we hold there is
No error.